 
 
EXHIBIT 10.22
 
 
WAIVER AGREEMENT AND WRITTEN CONSENT
OF THE STOCKHOLDERS OF THE
SERIES A CONVERTIBLE PREFERRED STOCK
OF
ADVANCED GROWING SYSTEMS, INC.


This Waiver Agreement and Written Consent of the Stockholders of the Series A
Convertible Preferred Stock (this “Agreement and Consent”) is made by and
between Advanced Growing Systems, Inc., a Nevada corporation (the “Company”),
and the undersigned (the “Holders”), and is effective as of December 31, 2008.


WHEREAS, the Holders and the Company entered into that certain Series A
Convertible Preferred Stock Purchase Agreement dated as of March 9, 2007 (the
“SPA”) pursuant to which the company issued shares of its Series A Convertible
Preferred Stock (the “Preferred Stock”);


WHEREAS, the Board of Directors of the Company created the Preferred Stock
pursuant to the filing of the Certificate of Designation of the Relative Rights
and Preferences of the Series A Convertible Preferred Stock (the “Certificate of
Designation”) with the Secretary of State of the State of Nevada on or about
March 7, 2007;


WHEREAS, pursuant to Section 7.3 of the SPA, the SPA may be amended by a written
instrument executed by the Company and the holders of at least seventy-five
percent (75%) of the Preferred Stock, but no consideration may be offered  to
amend or consent to waive any provision of the SPA unless such consideration is
offered to all holders of the Preferred Stock;


WHEREAS, pursuant to Section 10 of the Certificate of Designation, the consent
by the holders of at least seventy-five percent (75%) of the shares of Preferred
Stock  are needed for any amendment to the Certificate of Designation;


WHEREAS, pursuant to Section 3.21 of the SPA and Section 5(d)(ii) of the
Certificate of Designation, the holders of the Preferred Stock were entitled to
a reduction of the Conversion Price (as that term is defined in the Certificate
of Designation) of the Preferred Stock;


WHEREAS, the Company has issued to each of the Holders shares of its Series B
Convertible Preferred Stock equal to one-third the number of shares of Preferred
Stock originally purchased by the Holders under the SPA;


WHEREAS, the Company and the Holders have determined that it is in their
collective best interest  to adopt the resolutions contained herein amending the
SPA and the Certificate of Designation, and to waive certain other rights
related thereto.


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Holders and the Company do hereby
agree as follows:
 
 
-1-

--------------------------------------------------------------------------------



 
1. Section 3.21 of the SPA is hereby deleted in its entirety and replaced with
the following:  “Section 3.21   Listing of Common Stock on Trading
Market.   Within six (6) months following the Initial Closing Date, the Company
shall list and trade its shares of Common Stock on the Nasdaq OTC Bulletin
Board, the Nasdaq Capital Market, the Nasdaq Global Market, the American Stock
Exchange, Inc. or the New York Stock Exchange, Inc. (each, a “Trading
Market”).  In the event the shares of Common Stock are not listed and trading on
a Trading Market by the date that is six (6) months following the Initial
Closing Date, the Company shall issue to each Purchaser hereunder a number of
shares of its Series B Convertible Preferred Stock equal to one-third (1/3) the
number of Preferred Shares purchased by such Purchaser.
 
2. Section 5(d)(ii) of the Certificate of Designation shall be deleted in its
entirety.
 
3. The Holders hereby waive any other rights relating to the adjustment of the
Conversion Price of the Preferred Stock contained in Section 3.21 of the SPA or
Section 5(d)(ii) of the Certificate of Designation prior to the date of this
Agreement and Consent.
 
4. This Agreement and Consent contains the entire understanding between and
among the parties and supersedes any prior understandings and agreements among
them respective the subject matter contained herein.
 
5. This Agreement and Consent shall be governed by and construed in accordance
with the laws of the State of New York without regard to choice of law
principles.
 
6. This Agreement and Consent may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one and the same instrument.
 
7. In case any provision of this Agreement and Consent shall be held to be
invalid, illegal or unenforceable, such provision shall be severable from the
rest of this Agreement and Consent, and the validity legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 


 
[-signature page follows-]
 
 
-2-

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the Company and the Holders have executed this Agreement and
Consent as of the date first above written.


ADVANCED GROWING SYSTEMS, INC.




By: ________________________
Name: Christopher J. Nichols
Title: Chief Executive Officer




VISION OPPPORTUNITY MASTER FUND, LTD.




By: ________________________
Name: Adam Benowitz
Title: Director




VISION CAPITAL ADVANTAGE FUND, L.P.
By: VCAF GP, LLC
its general partner




By: ________________________
Name: Adam Benowitz
Title:  Authorized Signatory




-3-
